Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 1-4, 6-12, 14-20, and 22-24 were previously pending and were rejected in the previous office action. Claim(s) 1, 4, 7-9, 12, 15-17, 20, and 23-24 were amended. Claim(s) 3, 5, 11, 13, 19, and 21 were cancelled. Claim(s) 2, 6, 10, 14, 18, and 22 were left previously/originally presented. Claim(s) 1-2, 4, 6, 9-10, 12, 14, 17-18, 20, and 22 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February, 17, 2022, has been entered.





Response to Arguments
Claim Interpretation
	Applicant’s arguments and amendments, see page 17 of Applicant’s Response, filed February, 17, 2022, with respect to the claim interpretation has been fully considered and are persuasive. The claim interpretation has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page(s) 19-20 of Applicant’s Response, filed February, 17, 2022, with respect to 35 USC § 101 rejection of Claim(s) 1-2, 4, 6, 9-10, 12, 14, 17-18, 20, and 22 have been fully considered but they are not persuasive.
	Applicant argues, on Page(s) 19-17, that the pending claims are significantly more since the claims are an improvement in the felid of routing. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration, see MPEP 2106.05(a). Similar to, TLI Communications, where the court found gathering  Alice Corp. Pty. Ltd., the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer does not integrate a judicial exception into a practical application or provide significantly more. Here, applicant has provided that a metric can be determined, which, used for merging clusters based on distance between the clusters. This determination is performed by a by a hierarchical clustering algorithm and/or processor, see applicant’s specification 0024, thus merely using some general purpose computer that has a mathematical algorithm to compute a metric for generating pickup location clusters based on distance doesn’t integrate a judicial exception into a practical application or provide significantly more since the limitation doesn’t reflect an improvement in the functioning of the computer. While, applicant provides that applicant’s limitations provide an improvement of ‘how to maximize the number of deliveries completed while ensuring that the best drivers are rewarded for their quick and efficient execution of the deliveries.’ It is important to note that "claiming the improved speed or efficiency inherent with applying the abstract idea buySafe Inc. vs. Google, Inc., when the court found that the limitations were merely indicating a field of use or technological environment in which to apply a judicial exception when requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments. Here, applicant limitations are merely are merely indicating a technological environment in which to apply a judicial exception when applicants limitations provide that drivers are able to submit offers for deliveries because drivers are able to submit bids for routes via a computing device which, incentives (i.e., new routes) will then be sent to the driver at best a form of transaction performance guaranty thus applicant’s limitations simply attempt to limit the use of the abstract idea of submitting bids using a generic computer (i.e., computing device). It should be noted that the delivery bid offers and the return incentive could be done if the parties were face-to-face or in a phone conversation.  Applicant has not specified to anything in the claims that when performed on the claimed “computing device,” would utilize anything more than generic technology implemented on a MPEP 2106.05(a) states that “…During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement….” 

Moreover, it’s worth noting that Applicant’s alleged improvement outlined on page 19 of remarks is not currently part of the claimed scope. On page 19, Applicant argues that a 2-level objective function improves the functionality of computer. This two-level objective function is shown in Fig. 5 as 502 and 504, which are part of 410 in Fig. 4, in Fig. 4, 410 follows 408 that “break routes based on offer information” and “broken routes” are processed in 502 and 504. However, using claim 1 as representative example, routes are broken in the step of “generating new delivery routes” (page 6, last indent), and resulted in broken routes “so that each new delivery route has at least one driver who has submitted an offer on all deliveries in the new delivery route” and subsequently, “matching delivery drivers with deliveries of items to be delivered based on a plurality of criteria”.  As shown, in the claim, routes are broken (correspond to 408 of Fig. 4) and immediately perform matching based on plurality of criteria without requiring the argued two different objective functions. Therefore, the claims do not incorporate the alleged improvement.

Therefore, applicants’ arguments are not persuasive. 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, see pages 20-22, filed February 17, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn.
	Examiner, notes, that the Ding and Wang references do not take the largest real distance between two points. Ding and Wang take either the average and/or dissimilarity measurements between each of the points. While Ding mentions using a complete linkage that considers a farthest distance it should be noted that Ding seems to teach away from applicant’s limitations as the reference provides that the farthest distance method is not the best method instead Ding considers using MinMax linkage, which, the inverse of similarities thus teaching using dissimilarities between the distance. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 4, 6, 9-10, 12, 14, 17-18, 20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 9, and 17 recites an entity that is able to receive delivery driver offers for a plurality of items. The entity will then determine pickup locations for items to be delivered, which, the delivery routes will be generated based on the pickup locations and the largest real distance between the pickup locations in the clusters. The entity will then break the routes between the delivery driver offers and match the drivers to delivery items based on the delivery drivers offers, which, the delivery drivers will be provided delivery routes to the pickup locations. Independent Claim(s) 1, 9, and 17, as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., following rules or instructions) and/or fundamental economic principles or practices (e.g., hedging) and/or commercial or Legal Interactions (e.g., business relations). Claim(s) 1, 9, and 17, recites “receiving information relating to delivery drivers’ offers to deliver a plurality of items to be delivered,” “wherein the delivery drivers’ offers are received in response to notifications including information relating to the items to be delivered and a price to be paid for delivering each item to be delivered,” “generating hierarchical clusters of pickup locations of the plurality of items to be delivered,” “for each generated hierarchical cluster, generating a delivery route of a vehicle to deliver the items to be delivered for that cluster,” “wherein generating hierarchical clusters of pickup locations comprises performing agglomerative hierarchical clustering on pickup Independent Claim(s) 1, 9, and 17, are similar to an entity receiving item information and price information for delivering the item, which, the entity can make an offer for the item to be delivered. The entity will then generate delivery routes based on the largest real distance between the pickup locations of the items and then the entity will match drivers to the pickup item from a geographical area, which, a route will be provided to the matched driver. The mere recitation of generic computer components (Claim 1: computing devices; Claim 9: computing devices, a processor, and a memory; and Claim 17: a non-transitory computer readable storage, a computer, and computing devices) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 9, and 17 recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “receiving,” “generating,” “generating,” “generating,” “matching,” and “communicating,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: computing devices; Claim 9: computing devices, a processor, and a memory; and Claim 17: a non-transitory computer readable storage, a computer, and computing devices). Examiner, notes that the computing devices, processor, memory, a non-transitory computer readable storage, and computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive and transmit delivery information which is no more than “applying,” the judicial exception. Also, see Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer. Here, applicant has provided that a metric can be determined, which, used for merging clusters based on distance between the clusters. This determination is performed by a by a hierarchical clustering algorithm and/or processor, see applicant’s specification 0007 and 0024, thus merely using some general purpose computer that has a mathematical algorithm to compute a metric for generating pickup location clusters based on distance doesn’t integrate a judicial exception into a practical application. TLI Communications, where the court found gathering and analyzing information using conventional techniques and displaying those results did not amount to an improvement in technology. (MPEP 2106.05(a)(II)) Here, applicant’s claims is gathering delivery offer information, which, will be used to then determine plurality of delivery routes based on a plurality of pickup locations and then providing a delivery route to the matched delivery driver, which, is merely gathering and analyzing delivery information and then displaying the delivery route information results to a driver therefore merely providing mere instructions on how to gathering information, generating information, and then displaying the generated information to personnel is not sufficient enough to show an improvement to technology. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim(s) 2, 4, 6, 10, 12, 14, 18, 20, and 22: The various metrics of Dependent Claim(s) 2, 4, 6, 10, 12, 14, 18, 20, and 22 merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 9, and 17, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2, 4, 6, 10, 12, 14, 18, 20, and 22 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-2, 4, 6, 9-10, 12, 14, 17-18, 20, and 22 are not patent eligible.

Novelty/Non-Obviousness
	For the reasons outlined below, Independent Claim(s) 1, 9, and 17, are distinguished from the art.
Clark et al.(US 2017/0286893). Clark et al. teaches a driver portal, which, allows delivery drivers to submit bids for a requested delivery. Clark et al., further, teaches that the system can provide a notification to the delivery drivers portal, which, allows the drivers to view the delivery request allowing the delivery drivers to accept the request. Clark et al., further, teaches matching delivery request between a customer with a delivery driver to identify one or more delivery drivers 
Brownell et al. (US 2019/0080275). Brownell et al. teaches delivery request that can be shared to one or more delivery drivers. The delivery request can include the size of the item and/or the description of the package (i.e., information relating to the items to be delivered) and the fee offered for delivering the package (i.e., price to be paid for delivering each item). Brownell et al., further, teaches that if the delivery request is not accepted then the delivery driver can counter-offer the delivery fee or the driver can accept the conditions of the delivery. After the acceptance of the conditions the delivery driver can then perform the pickup and/or drop-off of the package. However, Brownell et al., doesn’t explicitly  teaches delivery request that can be provided to delivery drivers, which, includes item information along with pricing information for the delivery. The delivery drivers are then able to accept the deliveries and/or place a bid for the delivery. However, Brownell et al., doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters.
Ananthanarayanan (US 9,569,745). Ananthanarayanan teaches a system that can determine high density pickup areas within a geographic region. Once the system identifies a number of pickup areas the system will break the geographic 
Santos (US 2011/0231215). Santos teaches using unary data by converting instructions and mapping instructions, which, a graph containing two nodes that correspond to resources and a set of demand instances. Santos, further, teaches that the mapping instructions is able to create a plurality of edges that extend between a node in the set of resources and demand instances. Santos, also, teaches using unary data by converting instructions and mapping instructions, which, a graph containing two nodes that correspond to resources and a set of demand instances. Santos, further, teaches that the mapping instructions is able to create a plurality of edges that extend between a node in the set of resources 
Sharma et al. (US 2019/0205813). Sharma et al. teaches determining service routes for vehicles based on request that include pickup and drop-off locations. The clustering engine  will then cluster the locations together. The cluster engine will determine the distance of each intermediate cluster from other intermediate clusters. Sharma et al., further, teaches that the distance between the first intermediate cluster end the second intermediate cluster is measured in kilometer(s) (e.g., real distance). The clustering engine will then connect one or more intermediate clusters of the first through fifteenth intermediate clusters based on the distance being less than or equal to the distance threshold parameter.  However, Sharma et al., doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based 
“Cluster merging and splitting in hierarchical clustering algorithms,” by Chris Ding and Xiaofeng He, NERSC Division, Lawrence Berkely National Laboratory, December 12, 2002, (hereinafter Ding). Ding teaches an agglomerative approach for building larger clusters by merging two smaller clusters. Ding, further, teaches that the agglomerative clusters are built based on using distance amongst the various linkage points, which, the agglomerative clusters are built based on using distance amongst the various linkage points. Ding, further, teaches using the farthest distance among the points (i.e., pickup points) to create the clusters. However, Ding, doesn’t explicitly teach using the largest real distance between the any of the pickup distances. Ding, also, seems to teach away from applicant’s limitations as the reference provides that the farthest distance method is not the best method instead Ding considers using MinMax linkage, which, the inverse of similarities thus teaching using dissimilarities between the distance.
“Ship Route Extraction and Clustering Analysis Based on Automatic Identification System Data,” by Sainan Wang, Suixiang Gao, and Wenguo Yang, Eighth International Conference on Intelligent Control and Information Processing, November 3-5, 2017, (hereinafter Wang). Wang teaches determining shipping routes for cargo ships. The system will use an agglomerative clustering algorithm to determine the shipping clustering problem, which, the system will take into account distance between the shipping routes 
“A Scalable Last-Mile Delivery Service: From Simulation to Scaled Experiment,” by Logan Beaver, Behadad Chalaki, Heeseung Bang, Andreas A Malikopoulos, September 2021, (hereinafter Scale). Scale teaches using a hierarchical clustering algorithm to solve the assignment of vehicles to packages. The complete linkage clustering will yield the optimal solution to the problem by generating an approximately optimal assignment of vehicles to packages for every case simultaneously by ensuring that the maximum distance between any two packages in the same cluster is minimized. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date.
Shen (CN 113516293A). Shen teaches using algorithm to determine clusters for storage locations using real distance. Shen, further, teaches picking a distance and location dispersion correspond to the population, which, the algorithm will use a neighborhood search and generate a new population of locations. Shen, further, teaches using the shortest picking distance between the two storage locations. However, Shen, doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                   the ca